--------------------------------------------------------------------------------

Exhibit 10.1



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement,”) is entered into and effective the
22nd day of October, 2018 (the “Effective Date”), by and between Southwest Iowa
Renewable Energy, LLC (“SIRE” or the “Company”), and Michael D. Jerke (the
“Executive”).


RECITALS


WHEREAS, the Company and the Executive desire to enter into a formal employment
relationship to clearly define the duties, responsibilities, and compensation of
the Executive;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, the parties agree as
follows:


1.          Employment and Compensation.  As compensation for services rendered
under this Agreement, the Executive shall receive the following:


(a) Base Salary:  The Company agrees to employ the Executive at an annualized
Base Salary as set from time to time by the Company’s Board of Directors
(“Board”), currently at Two Hundred Eighty Thousand Dollars ($280,000.00),
payable in substantially equal installments on the regular payroll cycles of the
Company.  Subsequent increases to this base salary may be made based on an
annual review.


(b) Cash Bonus Plan:  The Executive shall also be entitled to participate in the
Southwest Iowa Renewable Energy, LLC Cash Bonus Plan (the “Cash Bonus Plan”), as
approved by the Board and as amended from time to time.  A copy of the current
Cash Bonus Plan has been provided to the Executive.


Under the Cash Bonus Plan, the Executive’s Annual Incentive Bonus (if awarded)
will be paid out annually, typically in late November.  The Executive is
eligible for this annual bonus beginning with the fiscal year ending September
30, 2019. The Annual Incentive Bonus target is forty percent (40%) of Base
Salary.  The actual amount of any Annual Incentive Bonus will be determined
based on both the Executive’s individual contributions during each performance
year (50%) and the Company’s results achieved (50%) against select metrics of
the Company’s annual business plan.


 (c) Equity Incentive Plan:  The Executive shall also be entitled to participate
in the Southwest Iowa Renewable Energy Equity Incentive Plan (the “Equity
Incentive Plan”), as approved by the Board and as amended from time to time.  A
copy of the current Equity Incentive Plan has been provided to the Executive.


(i) At-Hiring Grant:  Within thirty (30) days of the Term of this Agreement
commencing, the Company will grant the Executive Equity Participation Units (as
defined in the Equity Incentive Plan) with a value of $25,000.00, with the unit
value having been calculated according to book value as of September 30, 2018. 
These units will vest on their Grant Date (as defined in the Equity Incentive
Plan).  The non-competition provisions of the At-Hiring Grant as agreed with the
Executive shall apply to all future grants, notwithstanding any other provisions
in the Equity Incentive Plan.



--------------------------------------------------------------------------------

(ii) Annual Grant:  Within sixty (60) days after the Executive has completed one
year of employment with the Company (and annually thereafter), the Board will
evaluate the Executive’s performance to determine whether additional units will
be awarded (to be granted within the same sixty (60) day timeframe).  If
awarded, such units will be granted based on unit values calculated according to
book value as of the September 30 preceding the Grant Date.  Annual grants of
Equity Participation Units will become 100% vested on the third anniversary from
the Grant Date. Unvested Equity Participation Units become fully vested in the
event of a Change in Control and/or the Executive’s termination without Cause. 
The target Annual Grant is for Equity Participation Units equal to $50,000.00 in
book value as of the Grant Date.


(d) Signing Bonus:  The Executive shall be paid a cash signing bonus of
$25,000.00 in the regularly scheduled payroll immediately following the
Effective Date.


2.          Executive’s Duties.  For the Term of this Agreement, the Company
agrees to employ the Executive as General Manager, President, and CEO.


(a) Duties:  The Executive shall perform for or on behalf of the Company such
duties as are customary of the General Manager, President, and CEO, and such
other duties as the Executive  shall be assigned from time to time, and the
Executive’s total time commitment will normally be reasonably consistent with
that normally expected of similarly situated executive level employees. The
Executive shall perform such duties in accordance with the Company’s policies
and practices, and subject only to such limitations, instructions, directions,
and control as the Company may specify from time to time at its discretion.  The
Executive shall serve the Company faithfully, diligently and to the best of his
ability. The Executive shall devote all working time, ability, and attention to
the business of the Company and during the Term of this Agreement and shall not,
directly or indirectly, render any services to or for the benefit of any other
business, corporation, organization, or entity, whether for compensation or
otherwise, without the prior knowledge and written consent of the Company.  It
is provided however, the Executive may serve as a director of one or more
charitable or cultural enterprises, or for a for-profit entity’s Board of
Directors, provided that such activities do not interfere with the performance
of the Executive’s duties hereunder and do not create an actual or apparent
conflict of interest, in each case with the prior approval of the Board in its
sole discretion.


(b) Reporting Relationships:  The Executive shall report to the Company’s Board
of Directors (“Board”).  All Company departments and employees will ultimately
report to the Executive.


- 2 -

--------------------------------------------------------------------------------

(c) Annual Review:  Company and Executive goals are to be determined jointly in
good faith by the Board and the Executive within thirty (30) days of the Term of
this Agreement commencing and annually thereafter with Board approval. Company
performance is measured by factors that include financial, commercial,
organizational, safety, and other relevant metrics.  Within sixty (60) days
after the Executive has completed one year of employment with the Company (and
annually thereafter), the Board will evaluate the Executive’s performance.   The
Board will prepare a written performance evaluation for the Executive.  The
Executive will be provided a copy of each such evaluation for review during or
prior to the performance review.


3.          Term.  The term (the “Term”) of this Agreement shall commence on the
Executive’s first day of employment with the Company on October 22, 2018.  The
Executive’s employment with SIRE is “at-will.”  Both the Executive and the
Company have the right to terminate the Term of this Agreement at any time and
for any or no reason, and with or without advance notice to the other party.


The Term refers to the period during which the Executive is performing Services
for the Company and the Company is paying compensation to the Executive.
Obligations that are intended to survive the Term, including, but not limited
to, the obligations under Section 8, shall survive the end of the Term.


4.          Benefits.  In addition to the compensation pursuant to Section 1
hereof, the Executive shall be entitled to receive the following:


(a) Participation in Employee Plans:  The Executive shall be entitled to
participate in the Company’s various benefit plans, including at this time
health, dental, vision, long-term care, disability benefit (short- and
long-term), life insurance, and flexible spending accounts, and any other fringe
benefits that may be extended generally from time to time to employees of the
Company at a similar level of the Executive.


(b) 401(k):  The Executive is entitled to participate in the Company’s 401(k)
plan.  The Executive is eligible to contribute to his 401(k) as of his first
paycheck.  Contribution amounts are subject to plan limits.


(c) Paid Time Off (PTO) and Holidays:  The Executive shall be entitled to nine
(9) paid Company holidays each year.  The Executive shall also be entitled to
participate in the Company’s Honor PTO – Salaried Exempt Employees Plan, as well
as the Company’s Short-Term Salary Continuation Program.  Copies of both as
currently in force have been provided to the Executive.


(d) Company Vehicle:  The Executive shall be provided with a Company vehicle. 
The Company will pay for insurance, taxes, gasoline, maintenance, and repairs
for both business and personal use.  All mileage, both business and personal,
must be recorded and reported to the Company.  To the extent required by law,
the Company will report the value of such automobile and its usage as taxable
income to the Executive.


The Executive’s benefits are subject to change in accordance with changes made
for full-time employees of similar status.


- 3 -

--------------------------------------------------------------------------------

5.          Relocation Requirements.  The Company encourages the Executive to
relocate his primary residence to the Council Bluffs, Iowa area.  If the
Executive elects to relocate and notifies the Company, he will be eligible to
participate in the Relocation Program outlined in Section 6.


The Executive will not be required to relocate his primary residence to the
Council Bluffs area during his employment with the Company.  In the event the
Executive does not move his primary residence to the Council Bluffs area within
six months of the Term of this Agreement commencing, the Executive will be
required to lease or purchase a Second Residence (e.g., apartment, condominium,
home) within reasonable daily commuting distance (i.e., within fifty (50) miles)
of the Company’s offices.  All costs related to (i) the Second Residence, and
(ii) traveling to/from the Executive’s current primary residence will be the
sole responsibility of the Executive.


6.          Relocation Program.


(a) Eligibility:  The Executive will be eligible to participate in the
Relocation Program upon notifying the Company that he has initiated the process
of relocating his primary residence to the Council Bluffs, Iowa area.


(b) Relocation Bonus:  In the event the Executive completes relocation of his
primary residence to the Council Bluffs area within six months of the Term of
this Agreement commencing, the Executive will be awarded a Relocation Bonus of
$20,000 cash and $20,000 in Equity Participation Units.  Equity Participation
Units will be 100% vested as of their Grant Date.


(c) Reimbursement:  Subject to the limitations outlined below, the Company will
reimburse the Executive for reasonable and customary relocation expenses for the
following types of expenditures:


(i) Home Sale Assistance:  Realtor fees for selling current home (up to 6% of
the home sale price), as well as home sale closing costs.


(ii) Home-Finding Trip:  Up to three days/nights including lodging, meals, and
mileage for the Executive and his spouse.


(iii) Temporary Housing:  Rental (including utilities) of a furnished
two-bedroom apartment/condo or extended-stay hotel near the Company’s offices
will be provided for a period of up to sixty (60) days prior to the relocation
of the Executive’s family and household goods to the new residence.


(iv) Other Transition and Housing Expenses:  For up to six months following the
Term of this Agreement commencing:  (A)  if the Executive has not purchased or
rented a primary residence in the Council Bluffs area, the Executive will be
reimbursed for mileage (up to four trips per month) to/from his current home
prior to the relocation of his primary residence; and (B) if the Executive has
purchased or rented a primary residence in the Council Bluffs area, the
Executive will be reimbursed for duplicate housing costs to include mortgage
interest, property taxes, and homeowner insurance (up to $2,000.00 per month)
for the Minnesota residence.


- 4 -

--------------------------------------------------------------------------------

(v) Home-Purchase Closing Costs:  Closing costs on new home (e.g., inspections,
filing fees, etc.), but not including points on mortgage – up to $10,000.00.


(vi) Movement of Household Goods:  Packing/loading/unloading by moving company,
as well as storage of household goods for up to sixty (60) days.


(vii) Final Move:  For the Executive and spouse  – meals and mileage to new
residence and hotel costs for initial 3 days after household goods are moved (up
to $1,000.00).


If the Executive’s relocation is completed before the first anniversary of the
Term of this Agreement commencing, the Executive’s maximum reimbursement for
relocation expenses will be $60,000.00.  If the Executive’s relocation is
completed after the first anniversary of the Term of this Agreement commencing,
the Executive’s maximum reimbursement for relocation expenses will be
$40,000.00.


(d) Miscellaneous Expenses Allowance:  The Company will make a lump sum payment
to the Executive in the amount of $10,000.00 (not to be included in the gross-up
discussed below) to cover miscellaneous expenses.  Payment will be made within
thirty (30) days after movement of the Executive’s household goods to his new
residence in the Council Bluffs area.  All applicable income and employment
withholding will be deducted from this payment and it will not be subject to any
accounting or further documentation as to purpose of, or method for, its use.


(e) Tax Assistance:  To the extent that the expenses reimbursed pursuant to
Section 6(c) are not deductible to the Executive for federal income tax
purposes, then the Company shall make an additional payment to the Executive as
compensation for the income tax cost associated with such non-tax deductible. 
Provided, however, the foregoing payment shall not, in any instance, exceed
$15,000.00, and this payment shall not be made upon the $10,000 payment
described in Section 6(d).  Payment to the Executive will be made no later than
April 1st of the year following the year in which the Executive received
reimbursement.


(f) Repayment:  If the Executive voluntarily terminates employment within twelve
(12) months of the Term of this Agreement commencing, the Executive agrees to
reimburse the Company for 100% of any payments made to the Executive under the
Relocation Program.  In the event the Executive voluntarily terminates
employment between twelve (12) and thirty-six (36) months after the Term of this
Agreement commencing, the Executive will reimburse the Company for any such
Relocation Program payments on a prorated basis.


(g) Primary Residence:  For purposes of this Agreement, the Executive will be
deemed to have relocated his “primary residence” to the Council Bluffs, Iowa
area if:


- 5 -

--------------------------------------------------------------------------------

(i) the Executive purchases or signs a long-term lease (i.e., at least twelve
(12) months) for a single-family residential dwelling that exists within a fifty
(50) mile radius of the Company’s offices (the “Local Home”);


(ii) the Executive spends more than two hundred (200) days in the Council Bluffs
area each year;


(iii) the Executive’s Local Home is the dwelling to which the Executive returns
after an absence from the Council Bluffs area;


(iv) the Executive is legally registered to vote (or – if not registered – would
be legally registered to vote) based on the Local Home’s address;


(v) the Executive’s driver’s license is issued based on the Local Home’s
address;


(vi) the Executive is required to file a resident income tax return for the
state in which the Local Home exists; and


(vii) the Executive has some portion of his mail delivered to the Local Home.


7.          Repayment; Clawback.  Notwithstanding any provision in this
Agreement to the contrary, if the Company is required to restate any of its
financial statements, other than restatements due solely to factors external to
the Company such as a change in accounting principles or a change in securities
laws or regulations with retroactive effect, then the Company may recover or
require reimbursement of severance payments, bonuses, equity compensation awards
(including profits from the sale of Company equity acquired pursuant to such
awards) and/or other payments or benefits made to the Executive under this
Agreement which are based on specific financial performance targets. In
exercising its discretion to recover or require reimbursement of any amounts as
a result of any restatement, the Company will give reasonable and due
consideration to, among other relevant factors, the level of the Executive’s
responsibility or influence, as well as the level of others’ responsibility or
influence, over the judgments or actions that gave rise to the restatement.


8.         Confidentiality and Non-Disclosure.  The Executive expressly
acknowledges and understands that as part of his job duties, he will be exposed
to certain confidential information, client and potential client relationships,
and supplier, licensee, or other business relationships of the Company (some of
which may be developed by him in the course of his employment) (“Confidential
Information”).  The Executive acknowledges such Confidential Information is the
sole and exclusive property of the Company, constituting valuable, special and
unique property of the Company in which it has and will have a protectable
interest. In certain cases, the Company is party to licenses or other agreements
which require the Company and its employees to maintain the confidentiality of
information and all such information is included within the definition of
Confidential Information for purposes of this Agreement.  The parties therefore
agree that it is necessary to enter into this covenant to protect the Company’s
interests.  Independent of any obligation under any other contract or agreement
between the Executive and the Company, the Executive agrees to maintain the
confidentiality of the Confidential Information as described in this Section 8
during the term of this Agreement and for a period of two (2) years following
the voluntary or involuntary separation of the Executive’s employment for any
reason whatsoever, or for any longer period required by a third-party contract
of which the Executive is aware.


- 6 -

--------------------------------------------------------------------------------

The Executive hereby further agrees to hold in a fiduciary capacity for the
benefit of the Company all Confidential Information consisting of proprietary
and confidential information, knowledge, ideas and data of the Company,
including, without limitation, customer lists and the Company’s products,
processes and programs relating in any way to the present or future business or
activities of the Company, for the useful life of such Confidential Information
and as long as such Confidential Information remains confidential.


If any court of competent jurisdiction shall determine that the foregoing
covenants are invalid in any respect, the parties hereto agree that any court so
holding may limit such covenant in time, in area or in any other manner which
the court determines such that the covenant shall be enforceable against the
Executive.


9.          Remedies.  In the event of the breach or threatened breach by the
Executive of the provisions of Section 8 of this Agreement, the Company shall be
entitled to an injunction restraining the Executive from such breach or
threatened breach. Nothing contained herein shall be construed to prohibit the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including recovery of damages from the Executive.  Moreover,
if the Company prevails against the Executive in whole or in part in any action
to enforce this Agreement, whether for injunctive relief or damages or both,
then in addition to whatever injunctive relief or damages may be awarded, the
Company shall be entitled to its expenses and costs incurred in the successful
pursuit of such action or portion thereof, including the Company’s reasonable
attorneys’ fees.


10.         Severance Payments.


(a) Generally:  The Executive will be eligible for severance payment(s) if the
Executive’s employment is terminated under certain conditions.  Specifically:


(i) If the Executive is terminated by the Company without Cause:


(A) The Executive will be eligible for a severance payment equal to six (6)
months of his then-current base salary, plus one-half of his full Annual
Incentive Bonus target (paid in monthly installments, less applicable
withholdings).


(B) The Executive’s unvested Equity Participation Units will vest as of the date
of his termination.  Proceeds for Equity Participation Units will be paid to the
Executive in two equal installments: one payment within thirty (30) days of
termination, and the second payment within thirteen (13) months of termination.


- 7 -

--------------------------------------------------------------------------------

(ii) For a three (3) year period following a Change in Control, severance equal
to twelve (12) months of the Executive’s then-current base salary, plus the
Executive’s full Annual Incentive Bonus target will be paid to the Executive (in
monthly installments, less applicable withholdings) for:


(A) a termination without Cause; or


(B) a voluntary termination by the Executive for “Good Reason,” which can be
invoked if the new ownership takes certain actions without the Executive’s
consent, such as:  (A) a material and adverse change in job title or a material
diminution in authority, job duties or responsibilities; (B) a reduction in base
salary or a material reduction in employment benefits; or (C) assignment to any
work location more than fifty (50) miles from the Company’s current
headquarters.


After the three-year period expires following a Change in Control, the
Executive’s severance terms revert to subsection (a)(i) above.


If the Executive is entitled to severance under either subsection (a)(i) or
(a)(ii), any unvested units granted to the Executive following Change in
Control, if any, will vest as of the date of the Executive’s termination.


No severance will be due to the Executive if he voluntarily terminates
employment or if his employment is terminated for Cause.


(b) Definitions:


For purposes of this Agreement, the term “Cause” means the Executive’s:  (i)
willful and continued failure to substantially perform his duties as General
Manager, President, or Chief Executive Officer after written demand for
substantial performance is delivered to the Executive; (ii) conviction, plea of
guilty or nolo contendere plea to a felony or the Executive’s performance of any
criminal act involving dishonesty or moral turpitude; (iii) the Executive’s
material violation of the Company’s written  policies or codes of conduct,
including but not limited to, the Company’s written policies related to
discrimination, harassment, performance of illegal or unethical activities,
ethical misconduct and conflicts of interest, or the provisions of this
Agreement; or (iv) willful  engagement in misconduct which has, or can
reasonably be expected to have, a material adverse effect on the Company or its
reputation.  A determination of “Cause” lies in the reasonable discretion of the
Board.


For purposes of this Agreement, the term “Change in Control” means the
occurrence of any one of the following events:


- 8 -

--------------------------------------------------------------------------------



i.
Change in ownership of the Company:  A change in the ownership of the Company
occurs on the date that any one person, or more than one person acting as a
group, acquires ownership of equity of the Company that, together with the
equity held by such person or group, constitutes more than fifty percent (50%)
of the total fair market value or total voting power of the equity of the
Company.  However, if any one person, or more than one person acting as a group,
is considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the equity of the Company, the acquisition of
additional equity by the same person or persons is not considered to cause a
change in the ownership of the Company or to cause a change in the effective
control of the Company (within the meaning of paragraph (ii)). An increase in
the percentage of equity owned by any one person, or persons acting as a group,
as a result of a transaction in which the Company acquires its equity in
exchange for property will be treated as an acquisition of equity for purposes
of this paragraph (i).





ii.
Change in effective control of the Company:  A change in the effective control
of the Company occurs on the date any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
equity of the Company possessing fifty (50%) percent or more of the total voting
power of the equity of the Company.





iii.
Change in ownership of a substantial portion of the Company’s assets:  A change
in the ownership of a substantial portion of the Company’s assets occurs on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.  There is no change in control event under this paragraph (iii)
when there is a transfer to an entity that is controlled by the unitholders of
the Company immediately after the transfer. A transfer of assets by the Company
is not treated as a change in the ownership of such assets if the assets are
transferred to: (A) a unitholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its equity; (B) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company; (C) a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding equity of the
Company; or (D) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
(C).



- 9 -

--------------------------------------------------------------------------------

For purposes of the foregoing, persons will not be considered to be acting as a
group solely because they purchase or own equity of the Company at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of an entity that enters
into a merger, consolidation, purchase or acquisition of equity, or similar
business transaction with the Company. If a person, including an entity, owns
equity in both the Company and an entity (“other entity”) that enters into a
merger, consolidation, purchase or acquisition of equity, or similar
transaction, with the Company such unitholder is considered to be acting as a
group with other unitholders only with respect to the ownership in the other
entity before the transaction giving rise to the change and not with respect to
the ownership interest in the Company.


“Related Company” means:  (i) any Company that is a member of a controlled group
of Companies (as defined in Section 414(b) of the Internal Revenue Code) that
includes the Company); and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Section 414(c) of the
Internal Revenue Code) with the Company.  For purposes of applying Internal
Revenue Code sections 414(b) and (c), fifty percent (50%) is substituted for the
eighty percent (80%) ownership level.


11.          Covenants Separable.  It is mutually understood and agreed by and
between the parties that the covenants contained in Section 8 and any
subsections thereof are fair and reasonable, and are reasonably required for the
protection of the Company.  The parties further agree that the covenants are
separable, severable and divisible in all respects, and the unenforceability of
any specific covenant or undertaking shall not affect the validity of any other
such covenants or undertakings.  In the event any provision hereof is held to be
invalid, illegal or unenforceable for any reason or in any respect, such
invalidity, illegality or unenforceability shall in no event affect, prejudice
or disturb the remainder of this Agreement, which shall be in full force and
effect, enforceable in accordance with its terms.


12.          Internal Revenue Code of 1986 Section 409A.  Notwithstanding any
provision in this Agreement to the contrary, this Agreement shall be interpreted
and administered in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and regulations and other guidance issued
thereunder to the extent applicable.  For purposes of determining whether any
payment made pursuant to this Agreement results in a “deferral of compensation”
within the meaning of Treasury Regulation §1.409A-1(b), the Company shall
maximize the exemptions described in such section, as applicable.  If the
Executive is a specified employee (as defined in Treasury Regulation
§1.409A-1(i)) upon separation from service (as defined in Treasury Regulation
§1.409A-1(h)), then payment of any Section 409A deferred compensation amount
shall be delayed for a period of six months and paid in a lump sum on the first
payroll payment date following expiration of such six month period.  For
purposes of conforming this Agreement to Section 409A of the Code, the parties
agree that any reference to termination of employment, severance from service or
similar terms shall mean a “separation from service” as defined in Treasury
Regulation §1.409A-1(h).  Further, any reimbursements, gross-ups or in-kind
benefits to be provided pursuant to this Agreement that are taxable to the
Executive shall be subject to the following restrictions: (a) each reimbursement
or gross-up must be paid no later than the last day of the calendar year
following the Executive’s tax year during which the expense was incurred or tax
was remitted, as the case may be; (b) the amount of expenses or taxes eligible
for reimbursement, or in-kind benefits or gross-ups provided, during a tax year
of the Executive may not affect the expenses or taxes eligible for
reimbursement, or in-kind benefits or gross-ups to be provided, in any other tax
year of the Executive; (c) the period during which any reimbursement or gross-up
may be paid or in-kind benefit may be provided shall end one year after the
Executive’s separation from service; and (d) the right to reimbursement,
gross-up or in-kind benefits is not subject to liquidation or exchange for
another benefit.  Notwithstanding the foregoing or any provision in this
Agreement to the contrary, the Company does not warrant or promise compliance
with Section 409A of the Code and neither the Executive nor any other person
shall have any claim against the Company for any good faith effort taken by the
Company to comply with Section 409A.


- 10 -

--------------------------------------------------------------------------------

13.          Notice.  Any notice, request, consent or communication under this
Agreement shall be effective only if it is in writing and personally delivered,
sent by certified mail return receipt requested, postage prepaid, or nationally
recognized express delivery service with delivery confirmed or telexed or
telecopied with receipt confirmed, addressed as follows:




 
if to Executive:
Michael D. Jerke
 
 
21937 Carrbridge Court
 
 
Lakeville, MN  55044



 
if to the Company:

Southwest Iowa Renewable Energy, LLC
 
 
Attn: Chairman of the Board
 
 
10868 189th Street
 
 
Council Bluffs, IA 51503




or at such subsequent address as either party may designate to the other in
writing, and shall be deemed to have been given as of the date when properly
sent in accordance with the terms hereof.


14.          Entire Agreement. This Agreement, and the Equity Participation Unit
Award Agreement dated as of the date hereof constitute the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement,
including without limitation the document reflecting Approved Employment Terms
dated September 8, 2018, summarizing the terms of the Executive’s employment.


15.          Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.


16.          Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Iowa (without regard to
conflicts of laws provisions).


- 11 -

--------------------------------------------------------------------------------

17.          Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors,
assigns, heirs and personal representatives, including any entity with which, or
into which, the Company may be merged or which may succeed to its assets or
business; provided, however, that the obligations of the Executive are personal
and shall not be assigned by the Executive.


18.          Severability. In the event that any provision of this Agreement
shall be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.


19.         Counterparts.  This Agreement may be executed in any number of
counterparts, including counterpart signature pages or counterpart facsimile
signature pages, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


20.          Recitals. The recitals are incorporated herein and made a part
hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.


EXECUTIVE:
/s/ Michael D. Jerke
 
Michael D. Jerke




COMPANY:
SOUTHWEST IOWA RENEWABLE ENERGY, LLC
     
/s/ Karol King
     
Karol King, Chairman of the Board
     
Date:  October 22, 2018





- 12 -

--------------------------------------------------------------------------------